Citation Nr: 1329601	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  13-12 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Aaron Bill, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to 
April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2012 rating decision.  The Board has not only 
reviewed the Veteran's physical claims file but also his 
file on the "Virtual VA" system to ensure a total review of 
the evidence.

The issue of hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran was exposed to loud noise in service.

2.  Symptoms of tinnitus first manifested in service.

3.  Symptoms of tinnitus have been continuous since 
separation from service.

4.  The Veteran has a current disability of tinnitus.

5.  The Veteran's current tinnitus is related to exposure to 
loud noise in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2012); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on the 
Department of Veterans Affairs to provide claimants with 
notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that: (1) is necessary to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1) (2012).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable decision on the 
claim for VA benefits.  In the decision below, the Board 
grants service connection for tinnitus.  As such action 
represents a complete grant of the benefit sought on appeal, 
no discussion of VA's duty to notify and to assist is 
necessary as to those issues.

Service Connection

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 
38 U.S.C.A. § 7104(a).   In this case, the Board has 
thoroughly reviewed all the evidence in the Veteran's claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all of the evidence submitted by a 
veteran or on his or her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece 
of evidence).  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The Court held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.

In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 
supra, 1 Vet. App. at 57. 

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. § 
1153(a); 38 C.F.R. 
§ 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
In certain circumstances, however, lay evidence may be 
sufficient to establish a medical diagnosis or nexus.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In this case, 
tinnitus is not among the disorders listed as "chronic 
diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 
3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013). 

The Veteran asserts entitlement to service connection for 
tinnitus related to noise exposure during service.  The 
Veteran reported that he was exposed to excessive noise 
including hand grenades during his period of active service.

The Board acknowledges that the November 2011 VA 
audiological examiner did not find that the Veteran's 
tinnitus could be attributed to a specific date or 
circumstance during the Veteran's active military service, 
as the Veteran was without complaints of tinnitus and found 
that the etiology of the Veteran's tinnitus was at least as 
likely as not to be related to the Veteran's current 
bilateral hearing loss.  The examiner did not provide an 
etiology as to whether or not the Veteran's current tinnitus 
disability was at least as likely or not related to his 
military service.  

In the February 2012 VA examination report addendum, 
however, the examiner opined that the Veteran's current 
tinnitus disability was at least as likely as not related to 
his military service and his use of hand grenades.  Given 
the Veteran's lay statements regarding his military noise 
exposure, the Board concedes that the Veteran was exposed to 
noise in service.  Indeed, the Veteran consistently and 
credibly contended that he experienced in-service noise 
exposure from hand grenade usage and that he had tinnitus in 
service and since service.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  

Based on the Veteran's credible testimony that he had 
tinnitus in service and since service, and in light of the 
February 2012 VA opinion regarding tinnitus, the evidence 
supports a finding that tinnitus was incurred in service.  
Accordingly, service connection is warranted for tinnitus.


ORDER

Service connection for tinnitus is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary 
to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The Veteran asserts that service connection for bilateral 
hearing loss is warranted as he was exposed to throwing hand 
grenades while in the Army.

In a May 2012 statement from the Veteran's representative, 
the representative contends that while the Veteran's hearing 
was shown to be normal during service and at separation from 
service, the VA examiner who performed the Veteran's 
November 2011 VA examination and subsequent February 2012 
addendum did not address whether any current hearing loss is 
attributable to in-service noise exposure on the basis of a 
delayed onset theory of causation.

Given the reported noise exposure in service, the current 
diagnosis of bilateral hearing loss and tinnitus, and the 
Veteran's statements asserting a relationship between the 
current disorders and service, the Board finds that a VA 
examination with medical nexus opinion is required to 
determine whether the current bilateral hearing loss is 
causally related to active service.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should schedule the 
Veteran for a VA audiological examination 
with a different examiner than who 
conducted the November 2011 audiological 
examination to determine the nature and 
etiology of his bilateral hearing loss.  
The claims file must be made available to 
the examiner for review, and the 
examination report should reflect that 
such review has been accomplished.  All 
appropriate testing should be conducted, 
and all pertinent diagnoses rendered.

In rendering an opinion, the examiner 
should accept as established fact that the 
Veteran was exposed to loud noise in 
service and should also take a complete 
history of the Veteran's complaints of 
hearing loss during service and after 
separation from service.

The examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any current bilateral 
hearing loss had its onset in service or 
is otherwise related to service, to 
include as due to the Veteran's conceded 
in-service noise exposure.  The examiner 
should address the contention that hearing 
loss is attributable to in-service noise 
exposure on the basis of a delayed onset 
theory of causation.

The examiner should explain the opinion, 
and include notation of the facts, medical 
evidence, and/or medical principles used 
to reach that conclusion.

2.  After completion of the above 
development, the claims for service 
connection for bilateral hearing loss and 
tinnitus should be readjudicated.  If any 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished with a Supplemental Statement 
of the Case (SSOC), and should be afforded 
an opportunity to respond before the file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


